                         UNITED STATES DISTRICT JUDGE
                            DISTRICT OF MINNESOTA


Margaret Fromm,                                  Case No. 18-cv-3197 (MJD/SER)

                     Plaintiff,

v.                                                           ORDER

Delta Air Lines, Inc.,

                     Defendant.


       This matter is before the undersigned on the Report and Recommendation of

United States Magistrate Judge Steven E. Rau. (ECF No. 45). No objections to the Report

and Recommendation were filed within the requisite time period. Accordingly, IT IS

HEREBY ORDERED that Defendant’s Motion to Dismiss Amended Complaint, (ECF

No. 28), is GRANTED and this matter is DISMISSED WITH PREJUDICE.



       LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: October 2, 2019                         s/ Michael J. Davis
                                              Michael J. Davis
                                              United States District Judge
                                              District of Minnesota
